Citation Nr: 0600650	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-11 985	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.

2.  Entitlement to educational assistance benefits under 
Chapter 1606, Title 10, United States Code. 


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel



INTRODUCTION

The veteran served on active duty from January 1991 to July 
1991, with subsequent service in the Army Reserve.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from September 2002 decisions of 
the New Orleans, Louisiana RO which denied the veteran's 
claims for Chapter 30 and Chapter 1606 educational benefits.  
The Board remanded the claims in August 2004 for additional 
development.

The case was most recently certified to the Board by the 
Muskogee, Oklahoma RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

When the Board remanded this case in August 2004, the RO was 
directed to undertake additional development necessary to 
adjudicate the claims.  Unfortunately, the record that has 
been returned to the Board does not show that the requested 
development has been completed.  In fact, it is unclear 
whether any of the development was even attempted.  

In the prior remand, it was noted that the record before the 
Board was a reconstructed file and the RO was specifically 
requested to associate copies of the September 6 and 
September 9, 2002, ratings decisions with the file.  In 
addition, service department records confirming the veteran's 
periods of service were to be obtained.  On remand, those 
actions must be completed before the case is returned to the 
Board. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and, 
unfortunately, must be remanded again.  

In light of the foregoing, the case is REMANDED for the 
following action:  

1.  The RO's September 6, 2002 and 
September 9, 2002 decisions that denied 
the benefits sought on appeal should be 
associated with the record before the 
Board.  If these decisions are 
unavailable, the unavailability should be 
documented.

2.  Verification from the service 
department of the veteran's ineligibility 
for Chapter 1606 educational assistance 
should be obtained and associated with 
the record before the Board.  The veteran 
should be provided a copy of this 
verification.  If this verification 
cannot be obtained, the inability to 
obtain such verification from the service 
department should be documented.

3.  The veteran's DD Form 215 should be 
obtained and associated with the record 
before the Board.  If this record does 
not exist, the inexistence of the record 
should be documented and the veteran's 
military service should be verified by 
other means.

4.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered  The appellant 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

